—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 26, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court’s determination that defense counsel exercised a peremptory challenge in a discriminatory manner is entitled to great deference on appeal, and is supported by the record (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). The People made a proper showing of pretextuality through comparison of challenged and unchallenged venirepersons, and defendant’s arguments concerning alleged deficiencies in that showing are unpreserved and we decline to review them in the interest of justice. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.